Exhibit 10.2

 

SECOND AMENDED AND RESTATED FORBEARANCE AGREEMENT

 

This SECOND AMENDED AND RESTATED FORBEARANCE AGREEMENT, dated as of April 30,
2019 (this “Agreement”), is entered into among the undersigned in connection
with the AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT, dated as of
January 31, 2017 (as amended, supplemented and modified from time to time, the
“RPA”) among CLOUD PEAK ENERGY RECEIVABLES LLC, a Delaware limited liability
company, as seller (individually and in such capacity, the “Seller”), CLOUD PEAK
ENERGY RESOURCES LLC, a Delaware limited liability company (“Cloud Peak”), as
initial servicer (in such capacity, together with its successors and permitted
assigns in such capacity, the “Servicer”), the various Conduit Purchasers,
Related Committed Purchasers, LC Participants and Purchaser Agents from time to
time party hereto, and PNC BANK, NATIONAL ASSOCIATION, as Administrator (in such
capacity, together with its successors and assigns in such capacity, the
“Administrator”) and as issuer of Letters of Credit (in such capacity, together
with its successors and assigns in such capacity, the “LC Bank”).  This
Agreement amends and restates the Amended and Restated Forbearance Agreement
among the undersigned entered into on April 12, 2019 (“Amended and Restated
Forbearance Agreement”) which amended and restated the Forbearance Agreement
among the undersigned entered into on March 14, 2019 (the “Original Forbearance
Agreement”).  Terms which are capitalized in this Agreement and not otherwise
defined herein shall have the meanings ascribed to such terms in the RPA.

 

W I T N E S S E T H

 

WHEREAS, the Seller and Cloud Peak have each advised the Administrator that the
audited consolidated financial statements of Parent and its consolidated
Subsidiaries for fiscal year 2018 contained a “going concern” or like
qualification or exception by Parent’s auditors (such financial statements, the
“Specified Qualified Financial Statements”);

 

WHEREAS, the delivery by the Seller and Cloud Peak of such Subject Qualified
Financial Statements constituted a breach by the Seller of its covenants under
Section 1(a)(v) of Exhibit IV to the RPA and a breach by Cloud Peak of its
covenants under Section 7(a) of the Performance Guaranty (the “Original
Specified Breaches”), which resulted in the occurrence of a Termination Event
pursuant to under clause a(i) of Exhibit V to the RPA (such Termination Event
solely to the extent arising from the Original Specified Breaches, the “Original
Specified Termination Event”);

 

WHEREAS, the Seller and Cloud Peak have each advised the Administrator that
Cloud Peak did not make an interest payment due and owing on the 6.375%
unsecured notes due 2024 (the “Additional Specified Breach,” collectively with
the Original Specified Breaches, the “Specified Breaches”) which resulted in the
occurrence of a Termination Event pursuant to clause (j) of Exhibit V to the RPA
(such Termination Event solely to the extent arising from the Additional
Specified Breach, the “Additional Specified Termination Event,” collectively
with the Original Specified Termination Event, the “Specified Termination
Events”); and

 

WHEREAS, the Seller and Cloud Peak now request that the Administrator, the
Purchasers and the Purchaser Agents (collectively, the “Forbearing Parties”),
for an additional limited period of time, forbear from exercising their
respective rights and remedies under the

 

--------------------------------------------------------------------------------



 

RPA and the other Transaction Documents with respect to the Specified
Termination Events, and each Forbearing Party is willing to agree to such
forbearance, on and subject to the terms and conditions set forth in this
Agreement;

 

NOW, THEREFORE, in consideration of the mutual provisions and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Acknowledgment of Specified Termination
Events and Rights and Remedies.  The Seller and Cloud Peak both acknowledge,
confirm and agree that the Specified Termination Events have occurred, and as a
result thereof, the Administrator has the right to exercise all such rights and
remedies against the Seller and Cloud Peak as available to it under the RPA, the
other Transaction Documents and under applicable law, with such notice as may be
expressly provided for in the RPA, the other Transaction Documents or required
by applicable law.  The Forbearing Parties hereby acknowledge and agree that the
Amended and Restated Forbearance Agreement constituted notice of the Specified
Breaches and Specified Termination Events pursuant to Sections 1(a) and 1(b) of
the RPA.

 

2.                                      Acknowledgments.

 

(a)                                 Acknowledgment of Current Outstanding
Obligations.  The Seller and Cloud Peak hereby acknowledge that, as of the
Effective Date (as defined below), the Seller is indebted to the Forbearing
Parties (as defined below) for all amounts outstanding on the Effective Date in
respect of the Aggregate Capital, the LC Participation Amount and the aggregate
amount of accrued and unpaid Discount and Fees (the foregoing amounts are
hereafter collectively referred to as the “Current Outstanding Obligations”),
all without offset, counterclaims or defenses of any kind.  Except as
specifically set forth herein, nothing shall alter, amend, modify or extinguish
the obligation of the Seller or Cloud Peak to repay any Current Outstanding
Obligations or any other obligations they have or may have under the Transaction
Documents.

 

(b)                                 Acknowledgment of Liens and Priority;
Reaffirmation of Security Interests.  The Seller hereby acknowledges, confirms
and agrees that (i) the Seller has caused the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale of the
Receivables and Related Security from each Originator to the Seller pursuant to
the Purchase and Sale Agreement, and the sale and security interest therein from
the Seller to the Administrator under the RPA as required under the RPA,
(ii) the RPA creates a valid and continuing security interest (as defined in the
applicable UCC) in the Receivables included in the Receivables Pool in favor of
the Administrator (for the benefit of the Purchasers) and (iii) the Seller has
taken all action necessary or desirable to establish and maintain a valid and
enforceable first priority perfected undivided percentage ownership or security
interest, to the extent of the Purchased Interest, in the Pool Receivables, the
Related Security and Collections with respect thereto and a first priority
perfected security interest in the Pool Assets, in each case, free and clear of
any Adverse Claim (other than Permitted Liens), in favor of the Administrator
(on behalf of the Purchasers), as required under the RPA.  The Seller hereby
reaffirms the Seller’s prior conveyance to

 

--------------------------------------------------------------------------------



 

the Administrator of a continuing security interest in and lien on the Pool
Assets which it granted to the Administrator including a security interest in
and lien upon any and all funds and/or monies of the Seller.

 

(c)                                  Acknowledgement of Notice Received and
Compliance Therewith.  The Seller and the Servicer acknowledge their receipt on
March 6, 2019 of the Administrator’s notice that it will require the Seller and
the Servicer to deliver Daily Reports pursuant to Sections 1(a)(ii)(C) and
2(a)(i)(C) of Exhibit IV to the RPA.  The Seller and the Servicer acknowledge
and agree that they began delivering such Daily Reports in accordance with such
Sections on or prior to March 22, 2019 and will continue to do so unless and
until the Administrator otherwise instructs the Seller and the Servicer in
writing.

 

3.                                      No Waivers; Reservation of Rights.  The
Forbearing Parties have not waived, are not by this Agreement waiving, and have
no intention of waiving, any Specified Breach, the Specified Termination Events,
any other breach of any Transaction Document or any Termination Events which may
be continuing on the date hereof or any breach of any Transaction Document or
any Termination Events which may occur after the date hereof (whether the same
or similar to the Specified Breaches or the Specified Termination Events or
otherwise).

 

4.                                      Limited Forbearance Period; Forbearance
Termination.

 

(a)                                 At the Seller and Cloud Peak’s request and
in reliance upon the representations, warranties and covenants of the Seller and
Cloud Peak contained in this Agreement, and subject to the terms and conditions
of this Agreement, each Forbearing Party hereby agrees to forbear during the
Forbearance Period (as defined below) from exercising any of its rights and
remedies with respect to the Specified Breaches or the Specified Termination
Events, whether arising under the RPA, the other Transaction Documents or
applicable law; provided that the Forbearing Parties agree that during the
Forbearance Period the “Alternate Rate” and the “CP Rate” will be determined as
if no Termination Event shall have occurred under the RPA.  For the purposes of
this Agreement, the “Forbearance Period” means the period commencing on the
Effective Date (as defined below) and terminating on the earlier to occur of
(i) May 7, 2019 and (ii) the date on which any one or more of the following
events has occurred and is continuing (hereinafter referred to as an “Additional
Event of Default”):  (1) the failure by the Seller or Cloud Peak to perform or
observe any of the covenants or agreements contained in this Agreement or any
Transaction Document to which it is a party (other than a Specified Breach),
(2) the occurrence of any Termination Event or default under the RPA or any
Transaction Document that is not one of the Specified Termination Events or
(3) the exercise of rights and/or remedies by the unsecured noteholders and/or
Trustee on account of the 6.375% Senior Unsecured Notes due 2024 against any of
Cloud Peak and/or any of its respective affiliates.

 

(b)                                 From and after the date on which the
Forbearance Period terminates or expires, whichever occurs first (said date is
hereinafter referred to as the “Forbearance Termination Date”), the Forbearing
Parties’ respective agreements hereunder to forbear

 

--------------------------------------------------------------------------------



 

shall automatically and without further notice or action terminate and be of no
further force and effect, and each Forbearing Party shall have the immediate and
unconditional right, in its discretion (subject to applicable provisions of the
RPA, the other Transaction Documents and applicable law), to exercise any or all
of its rights and remedies under the RPA, the other Transaction Documents and
applicable law with respect to the Specified Termination Events, any Termination
Event or default which may be continuing on the date hereof or any Additional
Event of Default which may occur after the date hereof, including, without
limitation, enforcement of the Liens upon the Pool Assets or any portion thereof
held by the Administrator or any other Forbearing Party.  The Forbearing Parties
have not waived any of such rights or remedies, and nothing in this Agreement,
nor any delay on any Forbearing Party’s part after the Forbearance Termination
Date in exercising any such rights or remedies, can be construed as a waiver of
any of such rights or remedies.

 

5.                                      Conditions Precedent to Effectiveness.

 

The effectiveness of this Agreement is subject to the receipt by the
Administrator, in form and substance reasonably acceptable to the Administrator,
of counterparts of this Agreement duly executed by the Seller and Cloud Peak
(the date of such satisfaction, the “Effective Date”).

 

6.                                      Fees and Expenses.

 

(a)                                 The Seller and Cloud Peak hereby jointly and
severally agree to pay all fees, costs and expenses incurred by the
Administrator in connection with this Agreement and any transactions
contemplated hereby, including any and all outstanding legal and consultant fees
and expenses of the Administrator, as set forth in invoices delivered to the
Seller and Cloud Peak within two Business Days of the later of (i) the date that
any such invoice is received by the Seller and Cloud Peak and (ii) the Effective
Date.

 

(b)                                 The Seller and Cloud Peak hereby jointly and
severally agree to pay to the Administrator (for its own account) a forbearance
fee in an aggregate amount of $100,000, which forbearance fee shall be
non-refundable and was earned in full on the Effective Date of the Amended and
Restated Forbearance Agreement.(1)  Such forbearance fee will be payable upon
the earliest to occur of (i) the effectiveness of any amendment to the RPA after
the date hereof, (ii) the expiration or termination of the Forbearance Period,
(iii) the Facility Termination Date and (iv) the date on which the Aggregate
Capital and the LC Participation Amount have been reduced to zero ($0).

 

7.                                      RELEASE.  THE SELLER AND CLOUD PEAK, ON
BEHALF OF THEMSELVES, RESPECTIVELY, AND ALL PERSONS AND ENTITIES CLAIMING BY,
THROUGH, OR UNDER THEM, HEREBY RELEASE, WAIVE AND FOREVER RELINQUISH AND
DISCHARGE EACH FORBEARING PARTY AND ITS RESPECTIVE OFFICERS, DIRECTORS,
ATTORNEYS, AGENTS, AFFILIATES, AND SUCCESSORS

 

--------------------------------------------------------------------------------

(1)  For the avoidance of doubt, the fee set forth in this section 6(b) is the
same fee as the fee set forth in section 6(b) the Amended and Restated
Forbearance Agreement and not an additional fee.

 

--------------------------------------------------------------------------------



 

AND ASSIGNS (COLLECTIVELY THE “RELEASEES”), OF, FROM, AND WITH RESPECT TO ANY
AND ALL MANNER OF ACTION AND ACTIONS, DEMANDS, OBLIGATIONS, CAUSE AND CAUSES OF
ACTIONS, SUITS, DISPUTES, CLAIMS AND DEFENSES, COUNTERCLAIMS AND/OR LIABILITIES,
CROSS CLAIMS, AND DEFENSES, THAT ARE KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED,
PAST OR PRESENT, ASSERTED OR UNASSERTED, CONTINGENT OR LIQUIDATED, WHETHER OR
NOT WELL FOUNDED IN FACT OR LAW, WHETHER IN CONTRACT, IN TORT OR OTHERWISE, AT
LAW OR IN EQUITY, BASED UPON, RELATING TO, ARISING OUT OF, BASED UPON OR IN ANY
MANNER CONNECTED WITH (I) ANY TRANSACTION, EVENT, CIRCUMSTANCE, ACTION, FAILURE
TO ACT OR OCCURRENCE OF ANY SORT OR TYPE, WHETHER KNOWN OR UNKNOWN, WITH RESPECT
TO THE TRANSACTION DOCUMENTS AND/OR THE ADMINISTRATION THEREOF OR THE
OBLIGATIONS CREATED THEREBY; (II) ANY DISCUSSIONS, COMMITMENTS, NEGOTIATIONS,
CONVERSATIONS OR COMMUNICATIONS WITH RESPECT TO THE REFINANCING, RESTRUCTURING
OR COLLECTION OF ANY OBLIGATIONS RELATED TO THE TRANSACTION DOCUMENTS AND/OR THE
ADMINISTRATION THEREOF OR THE OBLIGATIONS CREATED THEREBY, OR (III) ANY MATTER
RELATED TO THE FOREGOING, IN EACH CASE, PRIOR TO THE EFFECTIVE DATE.

 

8.                                      Representations and Warranties of
Borrower.  The Seller and Cloud Peak make the following representations and
warranties to the Forbearing Parties as of each of the date hereof and the
Effective Date:

 

(a)                                 each of the representations and warranties
(other than (i) any representation and warranty which would not be true by
virtue of the Specified Termination Events and Specified Breaches and (ii) with
respect to Cloud Peak, the representation and warranty set forth in
Section 2(f) of Exhibit III to the RPA) by the Seller and Cloud Peak set forth
in the RPA and each other Transaction Document to which it is a party are true
and correct in all material respects, except to the extent that such
representations and warranties specifically refer to an earlier date in which
case they shall have been true and correct in all material respects as of such
earlier date;

 

(b)                                 other than the Specified Termination Events,
no Termination Event has occurred and is continuing, and other than as a result
of the Specified Breaches, no Unmatured Termination Event has occurred and is
continuing;

 

(c)                                  the execution, delivery and performance by
the Seller and Cloud Peak of this Agreement and any other documents entered into
in connection therewith are (i) within their powers, (ii) have been duly
authorized by all necessary limited liability company action, respectively,
(iii) do not contravene any provision of their operating agreements, (iv) do not
violate any law or regulation, or any order or decree of any court or
Governmental Authority, (v) do not conflict with or result in a material breach
or termination of, constitute a material default under or accelerate or permit
the acceleration of any performance required by any material indenture,
mortgage, deed of trust, lease, agreement or other instrument to which it is a
party or by which it or any of its property is bound, (vi) do not result in the
creation or imposition of any Lien upon any of its property

 

--------------------------------------------------------------------------------



 

other than those in favor of the Administrator and (vii) do not require any
material consent or approval of any Governmental Authority or any other Person;
and

 

(d)                                 each of this Agreement and any other
documents entered into in connection therewith constitutes a legal, valid and
binding obligation of the Seller and Cloud Peak enforceable against them in
accordance with its terms, except to the extent limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights generally, and by general equitable principles (whether
considered in a proceeding in equity or at law).

 

9.                                      Acknowledgement.  Each party hereto
acknowledges that the terms of this Agreement shall not constitute a course of
dealing among the parties hereto.

 

10.                               Counterparts.  This Agreement may be executed
in any number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Action. 
Receipt by telecopy or electronic copy of any executed signature page to this
Agreement shall constitute effective delivery of such signature page.

 

11.                               Severability.  The illegality or
unenforceability of any provision of this Agreement or any instrument or
agreement required hereunder shall not in any way affect or impair the legality
or enforceability of the remaining provisions of this Agreement or any
instrument or agreement required hereunder.

 

12.                               GOVERNING LAW; JURISDICTION; NOTICES.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (NOT INCLUDING SUCH
STATE’S CONFLICTS OF LAWS PROVISION OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW). SECTIONS 11.10 AND 11.11 OF THE CREDIT
AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS.

 

13.                               WAIVER OF JURY TRIAL.  THE PARTIES HERETO
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, BETWEEN OR
AMONG THE ADMINISTRATOR, THE SELLER AND CLOUD PEAK ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR THE TRANSACTIONS RELATED HERETO.

 

14.                               Section Titles.  The Section titles contained
in this Agreement are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.

 

15.                               Transaction Document.  The Agreement, the
Amended and Restated Forbearance Agreement and the Original Forbearance
Agreement shall be deemed to be Transaction Documents for all purposes of the
RPA and each other Transaction Document.

 

--------------------------------------------------------------------------------



 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

CLOUD PEAK ENERGY RECEIVABLES LLC

 

 

 

By:

/s/ Heath A. Hill

 

Name:

Heath A. Hill

 

Title:

Executive V.P. and Chief Financial Officer

 

 

 

CLOUD PEAK ENERGY RESOURCES LLC

 

 

 

By:

/s/ Heath A. Hill

 

Name:

Heath A. Hill

 

Title:

Executive V.P. and Chief Financial Officer

 

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION, as the Administrator, a Purchaser, a Purchaser
Agent and the LC Bank

 

 

 

By:

/s/ Michael Brown

 

Name:

Michael Brown

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------